                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                CASE NO.:

CINDY MONAHAN ROMANCZAK,

               Plaintiff,
v.

PHARMSOURCE, LLC,

            Defendant.
__________________________________/

                                         COMPLAINT
                                     {Jury Trial Demanded}

       Plaintiff, CINDY MONAHAN ROMANCZAK, brings this action against Defendant,

PHARMSOURCE, LLC, pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C § 201 et

seq., and alleges as follows:

1.     Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

2.     At all times material hereto, Plaintiff CINDY MONAHAN ROMANCZAK was a resident

of the State of Florida and an “employee” of Defendant as defined by the FLSA.

3.     At all times material hereto, Plaintiff engaged in interstate commerce on a regular and

recurring basis within the meaning of the FLSA.

4.     At all times material hereto, Defendant, PHARMSOURCE, LLC, was a Florida

corporation with its principal place of business in South Florida, engaged in commerce in the field

of pharmaceutical wholesaling, at all times material hereto was the “employer” of Plaintiff as that

term is defined under statutes referenced herein, engaged along with its employees in interstate

commerce, and has annual gross sales and/or business volume of $500,000 or more.
5.      Two or more of Defendant’s employees handled tools, supplies, and equipment

manfuactured outside Florida in furthernace of their business including but not limited to phones,

computers, computer monitors, computer keyboards, computer mice, pens, and paper.

6.      Plaintiff CINDY MONAHAN ROMANCZAK worked for Defendant as a human

resources coordinator.

7.      Defendant failed to pay Plaintiff’s full and proper overtime wages of 1.5 times Plaintiff’s

regular hourly rate for hours worked over 40 each week.

8.      Attached as Exhibit A is a preliminary calculation of Plaintiff’s claims. These amounts may

change as Plaintiff engages in the discovery process.

9.      Defendant has knowingly and willfully refused to pay Plaintiff’s legally-entitled wages.

10.     Plaintiff has complied with all conditions precedent to bringing this suit, or same have been

waived or abandoned.

11.     Plaintiff has retained the services of the undersigned and is obligated to pay for the legal

services provided.

                                    COUNT I
                VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)

12.     Plaintiff realleges and incorporates the allegations set forth in paragraphs 1-11 above as if

set forth herein in full.

13.     Plaintiff alleges this action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 216 (b),

that Plaintiff is entitled to: (i) time-and-a-half overtime pay and (ii) liquidated damages pursuant

to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

14.     Plaintiff seeks recovery of damages as referenced above and further seeks interest, costs,

and attorneys’ fees pursuant to 29 U.S.C. § 216(b).
       WHEREFORE, Plaintiff demands judgment against Defendant plus costs, reasonable

attorneys’ fees, and such other remedy as the court deems just and appropriate.

                                             Respectfully submitted,

                                             Koz Law, P.A.
                                             320 S.E. 9th Street
                                             Fort Lauderdale, Florida 33316
                                             Phone: (786) 924-9929
                                             Fax: (786) 358-6071
                                             Email: ekoz@kozlawfirm.com




                                             Elliot Kozolchyk, Esq.
                                             Bar No.: 74791
